DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 06 August 2019,  has been entered in full.  Claims 1-24, 26-34, 36, 39-46, 50, 54, 62-68, 70-71, 74-77 are canceled. Claims 25, 35, 37, 38, 47-49, 51-53, 55-61, 69 and 72 are amended. New claims 78-80 are added. 
Applicant’s election of Group VI (claims 72 and 73 drawn to a method of treating cancer comprising administering an antibody to a subject); the species election of melanoma as the type of cancer; the species election of heavy chains/light chains CDR sets (VH CDR1 SEQ ID NO:41, VH CDR2 SEQ ID NO:122, VH CDR3 SEQ ID NO:126, VL CDR1 SEQ ID NO:64, VL CDR2 SEQ ID NO:66, and VH CDR3 SEQ ID NO:68); the species election of a heavy chain variable region (VH) sequence and light chain variable region (VL) sequence (SEQ ID NO:364 and SEQ ID NO:60) and the species election of a heavy chain sequence and a light chain sequence (SEQ ID NO:352 and SEQ ID NO:29; i.e. TIM3.18.IgG1.3 antibody) in the reply filed on 22 November 2022 is acknowledged.
 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25, 35, 37, 38, 47-49, 51-53, 55-61, 69, 78-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2022.
The amendment, filed 22 November 2022,  has been entered in full.  Claims 25, 35, 37, 38, 47-49, 51-53, 55-61, 69, 73, 78-80 are canceled. Claim 72 is amended. New claims 81-96 are added. 
Claims 84-87 and 89 are withdrawn from further consideration as being drawn to a nonelected species. Claims 72, 81-83, 88, 90-96 are under examination. 

			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 8/6/19 and 11/22/22) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. (B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5. See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
The following references not considered by the Examiner for the following reasons:   Reference NPL45 is missing page numbers. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to sequences in Figures 8A, 9A, 11, 12, 20, 25, 39A, 39B and paragraphs 413 and 590,  but does not identify the sequences by their sequence identifiers (SEQ ID NO:). As was stated above, any unbranched sequence of four or more amino acids needs a SEQ ID NO. 
The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.
	
	
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72, 81-83, 88, 90-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 72 and its dependent claims are indefinite because it recites “..comprising administering to a subject in need thereof a therapeutically effective amount of the antibody of an antibody..”
	Claim 72 and its dependent claims are indefinite because they recite the acronym TIM3, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.  Amending claim 72, line 3 to recite “..human T-cell immunoglobulin and mucin-domain containing-3 (TIM3)”, would be remedial.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72, 81-83, 88, 90-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of treating cancer, wherein said cancer is colorectal cancer, comprising administering to a subject in need thereof a therapeutically effective amount of anti-PD-1 antibody AND a therapeutically effective amount of an antibody, which binds to human TIM3, comprising a heavy chain variable region (VH) and a light chain variable region (VL), wherein the VH comprises a heavy chain CDRI consisting of the amino acid sequence set forth in SEQ ID. NO: 41, a heavy chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 122, and a heavy chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 126, and wherein the VL comprises a light chain CDRI consisting of the amino acid sequence set forth in SEQ ID NO: 64, a light chain CDR2 consisting of the amino acid sequence set forth in SEQ ID NO: 66, and a light chain CDR3 consisting of the amino acid sequence set forth in SEQ ID NO: 68
OR
“..a therapeutically effective amount an antibody, which binds to human TIM3 wherein the VH comprises the amino acid sequence set forth in SEQ ID NO:364, and wherein the VL comprises the amino acid sequence set forth in SEQ ID NO:60..”
			OR
“..a therapeutically effective amount an antibody, which binds to human TIM3 wherein the heavy chain comprises the amino acid sequence set forth in SEQ ID NO: 352 and the light chain comprises the amino acid sequence set forth in SEQ ID NO: 29..”  
does not reasonably provide enablement for:
A method of treating all forms of cancer
A method of treating melanoma (elected species)
A method of treating wherein only an antibody which binds to human TIM3 is administered. 
A method of treating wherein the VH comprises an amino acid sequence having at least about 90% (or at least 95%) sequence identity to the amino acid sequence set forth in SEQ ID NO:364, and wherein the VL comprises an amino acid sequence having at least about 90% (or at least 95%) sequence identity to the amino acid sequence set forth in SEQ ID NO:60..”
A method of treating wherein the heavy chain comprises an amino acid sequence having at least about 90% (or at least 95%) sequence identity the amino acid sequence set forth in SEQ ID NO: 352 and the light chain comprises an amino acid sequence having at least about 90% (or at least 95%) sequence identity the amino acid sequence set forth in SEQ ID NO: 29..”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches human T-cell immunoglobulin and mucin-domain containing-3 (TIM3) expression has been associated with many types of chronic diseases, including cancer. The specification teaches agents that target TIM3 and methods of using such agents, are highly desirable for designing new cancer immunotherapies and improving traditional cancer immunotherapies (page 1). 
Example 12 teaches Rat anti-mouse TIM-3 (RMT3-23) and PD-1 (RMP 1-14) commercial antibodies (Bio-X-Cell) were evaluated in a CT26 colorectal tumor model. The Example teaches since TIM-3 is expressed relatively late (Day 15) in this tumor model, a small volume of tumor cells was implanted in the flank of each mouse so that tumor growth would be minimal, allowing time for TIM-3 expression. When tumors became palpable at Day 8, mice were randomized into 4 treatment groups of 10 mice each, with a mean tumor volume of 40 mm. The Example teaches RMT3-23 (anti-TIM-3 antibody) and RMP1-14 (anti-PD-1 antibody) were administered by intraperitoneal injection, either as single or combined agents.  Tumor size was assessed biweekly. The Example teaches 2/10 mice in the anti-PD-1 monotherapy group and 6/10 mice in the combined anti-PD-1 and anti-TIM-3 group remained tumor-free at study termination.  The Example teaches a previous CT26 colorectal tumor model study of the same design produced similar results, with 3/10 mice in the anti-PD-1 monotherapy group and 7/10 mice in the combined anti-PD-1 and anti-TIM-3 group tumor-free. The  Example teaches that there was little or no anti-tumor activity with anti-TIM-3 administered as a single agent.
The specification teaches that of note, the EC50 value of RMT3-23 binding to activated mouse T cells is 1.7 nM, which is 17- fold weaker than the EC50 of TIM3.18 for binding to human TIM-3. The Example teaches that another rat anti-mouse TIM-3 antibody, (AbM), which cross-blocks RMT3-23, has an EC50 of 0.1 nM in binding to activated mouse T cells, which is equivalent to the EC50 of TIM3.18. The Example teaches that like RMT3-23, AbM maps to the PS-binding loops of mouse TIM-3. The Example teaches that use of this antibody with a mlgG1-D265A (Fc-inert isotype) heavy chain constant region in the CT26 tumor model demonstrated that it enhanced the antitumor response to anti-PD-1 (FIG. 24B).
	The specification is not enabling for the full scope for the following reasons:
	1. There was little or no anti-tumor activity when anti-TIM-3 (RMT3-23) was administered as a single agent or when another rat anti-mouse TIM-3 antibody (i.e. AbM) was administered as single agent to the colorectal tumor animal model. Thus, there only appears to be anti-tumor activity in the animal model when anti-TIM3 antibody is administered with anti-PD-1 antibody (RMP1-14)(See Figures 24A and 24B).
2.  The data/results demonstrated with a colorectal tumor animal model would not be tantamount to treatment of all forms of cancer. The subjects employed in the specification are clearly not drawn to subjects with neoplasm of the central nervous system or leukemia.  See for example instant claim 92. 
Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”.  Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph) ("Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016).
	3.    Applicant elected the cancer species of melanoma. 
Ha et al. teach that an ‘‘ideal’’ animal model would accurately recapitulate human disease, particularly the UV-based etiology, the molecular genetics, and the histopathological architecture of cutaneous melanoma. Furthermore, it should be amenable to genetic and immunologic manipulation. Ha et al. teach mice in general represent an outstanding animal model, due in large part to the extensive understanding of mouse genetics; but unfortunately, melanomas are extremely difficult to initiate in mice. Ha et al. teach that melanomas that do arise are typically dermal in origin, and thus do not show histopathologic similarities to human disease. In most mammals, including mice, melanocytes are confined to the hair follicles within the dermis. In contrast, melanocytes in human skin reside in the basal layer of the epidermis.  Ha et al. teach that an HGF/SF- transgenic mouse model appears to represent a useful surrogate for human melanoma and that the model should permit a relevant assessment of both the genetic basis for the pathogenesis and progression of melanoma in different in vivo stages (Animal Models of Melanoma. JID Symposium Proceedings pages 86-89) (November 2005). 
	McKinney et al. teach targeted therapies may revolutionize melanoma treatment by providing less toxic and more effective strategies. McKinney et al. teach various mouse models of melanoma (xenograft transplantation models, chemically induced models, syngeneic transplantation models, genetically engineered models and RCAS/TVA models). McKinney et al. teach although experiments performed in vitro are useful and necessary as a first step to study the effects of gene overexpression or loss and to test potential therapies, it is not possible for systems to fully recapitulate the complexity of the whole organism and the microenvironment in which tumors develop. Therefore, the development of effective and efficient models is important to more closely mimic the complex realities of human melanoma and to increase our understanding of the biology of this disease. McKinney et al. teach that all the model systems possess unique advantages and disadvantages, necessitating the use of each melanoma model as appropriate (Animal models of melanoma: a somatic cell gene delivery mouse model allows rapid evaluation of genes implicated in human melanoma. Chinese Journal of Cancer; Vol. 30 Issue 3, 2011). 
	4.   The claims recite less than 100% sequence identity to SEQ ID NOs of the variable heavy chain region/variable light chain region of the human TIM3 antibody or the heavy chain/light chain of the human TIM3 antibody. A sequence having at least about 90% sequence identity means that 10% of the sequence can vary.
	One cannot extrapolate the teaching of the specification to the claimed invention because there is no guidance on or exemplification of any correlation between  administering a variant anti-TIM3 antibody and treating colorectal cancer. Thus it cannot be said that the specification provides the necessary guidance.
  	There is no teaching of the positions in the claimed antibodies which are tolerant to change (e.g. such as by amino acid additions, substitutions or deletions), and the nature and extent of changes that can be made in these positions while still having anti-colorectal tumor activity.
The art evidences the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity or can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., Stability effects of mutations and protein evolvability. Curr. Opin. Struc. Biol. 19:596-604; 2009).  
Fenton et al. state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs (Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020). 
See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities).
The framework residues of antibodies also influences binding. De Pascalis et al. teach that grafting of CDRs onto a human framework required some residues in all 6 CDRs as well as specific frameworks (Grafting of "abbreviated" complementarity-determining regions containing specificity-determining residues essential for ligand contact to engineer a less immunogenic humanized monoclonal antibody. The Journal of Immunology, 169:3076- 3084, 2002).
Bose and Sinha teach that it is evident that mutations in critical locations in the framework (FR) regions are more likely to be structurally destructive than those in the CDR regions. Mutations in the CDRs are more likely to alter the antigen-binding properties" (pages 172-173)(Problems in using statistical analysis of replacement and silent mutations in antibody genes for determining antigen-driven affinity selection. Immunology, Vol. 116:172-183, 2005).
Vajdos et al. additionally state that antigen binding is primarily mediated by the CDRs’ more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations. In some cases, these framework residues also contact antigen (p. 416, left column)(Comprehensive functional maps of the antigen-binding site of an anti-ErobB2 antibody obtained with shotgun scanning mutagenesis. J Mol Biol. 320(2):415-428; 2002).
Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  
	In the instant case, the specification does not define what structural characteristics the variant anti-TIM3 antibody must have. Therefore, one of skill in the art would evaluate all non-exemplified constructs for the claimed activity. Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  The ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  
Due to the inherent unpredictability in the field and the lack of guidance in the specification regarding a correlation between documented treatment using a colorectal animal model and treating any form of cancer; the large quantity of experimentation necessary to generate the large number of antibody derivatives recited in the claims and screen same for anti-tumor activity;  the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide anti-tumor activity; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; the state of the art which establishes that use of proper animal models to study treatment, and the breadth of the claims which fail to recite limitations regarding the types of cancer that can be effectively treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

	
			Conclusion
		No claims are allowed. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/12/2022